Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/23/2022, 04/11/2022 and 12/03/2021.

Drawings
The Examiner contends that the drawings submitted on 06/03/2021 are acceptable for examination proceedings.

Allowable Subject Matter
The closest prior art made of record in regards to applicant's claimed invention is as follows:
MA SIWEI et al. (CN104702963A) determining a filter area according to an upper boundary and a lower boundary of the current maximum coding unit in a sequence; determining whether pixels at the outsides of the left boundary and the right boundary of the filter area are usable; replacing the unusable pixel samples by the closest pixel samples within the filter area during loop filter ALF process. With the adoption of the method, the problem of boundary treatment of ALF filter process can be solved, the correlation of pixels is fully utilized, the cost is tiny loss on coding performance, and the hardware cost during achieving the adaptive loop filter can be decreased (abstract). MA SIWEI was cited in applicant's Information Disclosure Statement filed on 12/03/2021.
Huang et al. (CN103503456A) disclose in-loop processing so that the processing requires no pixel or reduced pixels from other side of a virtual boundary. When the in-loop processing of the to-be-processed pixel requires a pixel from the other side of the virtual boundary, the pixel from the other side of the virtual boundary is replaced by a replacement pixel. The in-loop processing can also be configured to skip the pixel when the processing requires a pixel from other side of the virtual boundary. The in-loop processing can also be configured to change ALF filter shape or filter size when the in-loop processing requires a pixel from other side of the virtual boundary. A filtered output can be combined linearly or nonlinearly with the to-be-processed pixel to generate a final filter output. Huang was cited in applicant's Information Disclosure Statement filed on 12/03/2021.
Budagavi (US 20130272624 A1) a method for adaptive loop filtering of a reconstructed picture is provided that includes determining filter coefficients for a symmetric two-dimensional (2D) finite impulse response (FIR) filter to be applied to a reconstructed largest coding unit (LCU) of the reconstructed picture, applying the symmetric 2D FIR filter to a pixel p(x, y) to compute a first filtered pixel value, wherein the pixel p(x, y) is in a row of reconstructed pixels at a top virtual boundary of the reconstructed LCU.



Claims 27-52 are allowable.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 27, 51, and 52 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487